

117 HR 4387 IH: Maternal Health Quality Improvement Act of 2021
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4387IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Ms. Kelly of Illinois (for herself, Mr. Bucshon, Ms. Adams, Mr. Burgess, Mrs. Hayes, and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to improve maternal health, to improve obstetric care in rural areas, and for other purposes.1.Short title This Act may be cited as the Maternal Health Quality Improvement Act of 2021.2.Table of ContentsThe table of contents for this Act is as follows:Sec. 1. Short title .Sec. 2. Table of Contents.Title I—Improvements to Maternal Health CareSec. 101. Innovation for maternal health.Sec. 102. Training for health care providers.Sec. 103. Study on improving training for health care providers.Sec. 104. Perinatal quality collaboratives.Sec. 105. Integrated services for pregnant and postpartum women.Sec. 106. Maternal vaccination awareness.Title II—Rural Maternal and Obstetric Modernization of ServicesSec. 201. Improving rural maternal and obstetric care data.Sec. 202. Rural obstetric network grants.Sec. 203. Telehealth network and telehealth resource centers grant programs.Sec. 204. Rural maternal and obstetric care training demonstration.IImprovements to Maternal Health Care101.Innovation for maternal healthTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 330N of such Act, the following:330O.Innovation for maternal health(a)In generalThe Secretary, in consultation with experts representing a variety of clinical specialties, State, Tribal, or local public health officials, researchers, epidemiologists, statisticians, and community organizations, shall establish or continue a program to award competitive grants to eligible entities for the purpose of—(1)identifying, developing, or disseminating best practices to improve maternal health care quality and outcomes, improve maternal and infant health, and eliminate preventable maternal mortality and severe maternal morbidity, which may include—(A)information on evidence-based practices to improve the quality and safety of maternal health care in hospitals and other health care settings of a State or health care system by addressing topics commonly associated with health complications or risks related to prenatal care, labor care, birthing, and postpartum care;(B)best practices for improving maternal health care based on data findings and reviews conducted by a State maternal mortality review committee that address topics of relevance to common complications or health risks related to prenatal care, labor care, birthing, and postpartum care; and(C)information on addressing determinants of health that impact maternal health outcomes for women before, during, and after pregnancy;(2)collaborating with State maternal mortality review committees to identify issues for the development and implementation of evidence-based practices to improve maternal health outcomes and reduce preventable maternal mortality and severe maternal morbidity, consistent with section 317K;(3)providing technical assistance and supporting the implementation of best practices identified in paragraph (1) to entities providing health care services to pregnant and postpartum women; and(4)identifying, developing, and evaluating new models of care that improve maternal and infant health outcomes, which may include the integration of community-based services and clinical care.(b)Eligible entitiesTo be eligible for a grant under subsection (a), an entity shall—(1)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and(2)demonstrate in such application that the entity is capable of carrying out data-driven maternal safety and quality improvement initiatives in the areas of obstetrics and gynecology or maternal health.(c)ReportNot later than September 30, 2024, and every 2 years thereafter, the Secretary shall submit a report to Congress on the practices described in paragraphs (1) and (2) of subsection (a). Such report shall include a description of the extent to which such practices reduced preventable maternal mortality and severe maternal morbidity, and whether such practices improved maternal and infant health. The Secretary shall disseminate information on such practices, as appropriate.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $9,000,000 for each of fiscal years 2022 through 2026..102.Training for health care providersTitle VII of the Public Health Service Act is amended by striking section 763 (42 U.S.C. 294p) and inserting the following:763.Training for health care providers(a)Grant programThe Secretary shall establish a program to award grants to accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other health professional training programs for the training of health care professionals to improve the provision of prenatal care, labor care, birthing, and postpartum care for racial and ethnic minority populations, including with respect to perceptions and biases that may affect the approach to, and provision of, care.(b)EligibilityTo be eligible for a grant under subsection (a), an entity described in such subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Reporting requirements(1)Periodic grantee reportsEach entity awarded a grant under this section shall periodically submit to the Secretary a report on the status of activities conducted using the grant, including a description of the impact of such training on patient outcomes, as applicable.(2)Report to CongressNot later than September 30, 2025, the Secretary shall submit a report to Congress on the activities conducted using grants under subsection (a) and any best practices identified and disseminated under subsection (d).(d)Best practicesThe Secretary may identify and disseminate best practices for the training described in subsection (a).(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026..103.Study on improving training for health care providersNot later than 2 years after date of enactment of this Act, the Secretary of Health and Human Services shall, through a contract with an independent research organization, conduct a study and make recommendations for accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other health professional training programs on best practices related to training to improve the provision of prenatal care, labor care, birthing, and postpartum care for racial and ethnic minority populations, including with respect to perceptions and biases that may affect the approach to, and provision of, care. 104.Perinatal quality collaboratives(a)In generalSection 317K(a)(2) of the Public Health Service Act (42 U.S.C. 247b–12(a)(2)) is amended by adding at the end the following:(E)(i)The Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall establish or continue a competitive grant program for the establishment or support of perinatal quality collaboratives to improve perinatal care and perinatal health outcomes for pregnant and postpartum women and their infants. A State, Indian Tribe, or Tribal organization may use funds received through such grant to—(I)support the use of evidence-based or evidence-informed practices to improve outcomes for maternal and infant health;(II)work with clinical teams; experts; State, local, and, as appropriate, Tribal public health officials; and stakeholders, including patients and families, to identify, develop, or disseminate best practices to improve perinatal care and outcomes; and(III)employ strategies that provide opportunities for health care professionals and clinical teams to collaborate across health care settings and disciplines, including primary care and mental health, as appropriate, to improve maternal and infant health outcomes, which may include the use of data to provide timely feedback across hospital and clinical teams to inform responses, and to provide support and training to hospital and clinical teams for quality improvement, as appropriate.(ii)To be eligible for a grant under clause (i), an entity shall submit to the Secretary an application in such form and manner and containing such information as the Secretary may require..(b)Report to CongressNot later than September 30, 2025, the Secretary of Health and Human Services shall submit to Congress a report regarding the activities conducted by recipients of grants under subsection (a)(2)(E) of section 317K of the Public Health Service Act (42 U.S.C. 247b–12).105.Integrated services for pregnant and postpartum women(a)GrantsTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 330O of such Act, as added by section 101, the following:330P.Integrated services for pregnant and postpartum women(a)In generalThe Secretary may award grants for the purpose of establishing or operating evidence-based or innovative, evidence-informed programs to deliver integrated health care services to pregnant and postpartum women to optimize the health of women and their infants, including to reduce adverse maternal health outcomes, pregnancy-related deaths, and related health disparities (including such disparities associated with racial and ethnic minority populations), and, as appropriate, by addressing issues researched under subsection (b)(2) of section 317K.(b)Integrated services for pregnant and postpartum women(1)EligibilityTo be eligible to receive a grant under subsection (a), a State, Indian Tribe, or Tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act) shall work with relevant stakeholders that coordinate care to develop and carry out the program, including—(A)State, Tribal, and local agencies responsible for Medicaid, public health, social services, mental health, and substance use disorder treatment and services;(B)health care providers who serve pregnant and postpartum women; and(C)community-based health organizations and health workers, including providers of home visiting services and individuals representing communities with disproportionately high rates of maternal mortality and severe maternal morbidity, and including those representing racial and ethnic minority populations.(2)Terms(A)PeriodA grant awarded under subsection (a) shall be made for a period of 5 years. Any supplemental award made to a grantee under subsection (a) may be made for a period of less than 5 years.(B)PrioritiesIn awarding grants under subsection (a), the Secretary shall—(i)give priority to States, Indian Tribes, and Tribal organizations that have the highest rates of maternal mortality and severe maternal morbidity relative to other such States, Indian Tribes, or Tribal organizations, respectively; and(ii)shall consider health disparities related to maternal mortality and severe maternal morbidity, including such disparities associated with racial and ethnic minority populations.(C)EvaluationThe Secretary shall require grantees to evaluate the outcomes of the programs supported under the grant.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026..(b)Report on grant outcomes and dissemination of best practices(1)ReportNot later than February 1, 2026, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes—(A)the outcomes of the activities supported by the grants awarded under the amendments made by this section on maternal and child health;(B)best practices and models of care used by recipients of grants under such amendments; and(C)obstacles identified by recipients of grants under such amendments, and strategies used by such recipients to deliver care, improve maternal and child health, and reduce health disparities.(2)Dissemination of best practicesNot later than August 1, 2026, the Secretary of Health and Human Services shall disseminate information on best practices and models of care used by recipients of grants under the amendments made by this section (including best practices and models of care relating to the reduction of health disparities, including such disparities associated with racial and ethnic minority populations, in rates of maternal mortality and severe maternal morbidity) to relevant stakeholders, which may include health providers, medical schools, nursing schools, relevant State, Tribal, and local agencies, and the general public. 106.Maternal vaccination awarenessIn carrying out the public awareness initiative related to vaccinations pursuant to section 313 of the Public Health Service Act (42 U.S.C. 245), the Secretary of Health and Human Services shall take into consideration the importance of increasing awareness and knowledge of the safety and effectiveness of vaccines to prevent disease in pregnant and postpartum women and in infants and the need to improve vaccination rates in communities and populations with low rates of vaccination. IIRural Maternal and Obstetric Modernization of Services201.Improving rural maternal and obstetric care data(a)Maternal mortality and morbidity activitiesSection 301(e) of the Public Health Service Act (42 U.S.C. 241) is amended by inserting , preventable maternal mortality and severe maternal morbidity,  after delivery.(b)Office of Women's HealthSection 310A(b)(1) of the Public Health Service Act (42 U.S.C. 242s(b)(1)) is amended by striking and sociocultural contexts, and inserting sociocultural (including among American Indians, Native Hawaiians, and Alaska Natives), and geographical contexts,.(c)Safe motherhoodSection 317K of the Public Health Service Act (42 U.S.C. 247b–12) is amended—(1)in subsection (a)(2)(A), by inserting , including improving disaggregation of data (in a manner consistent with applicable State and Federal privacy laws) before the period; and(2)in subsection (b)(2)—(A)in subparagraph (L), by striking and at the end;(B)by redesignating subparagraph (M) as subparagraph (N); and(C)by inserting after subparagraph (L) the following:(M)an examination of the relationship between maternal health and obstetric services in rural areas and outcomes in delivery and postpartum care; and.(d)Office of Research on Women's HealthSection 486(d)(4)(A)(iv) of the Public Health Service Act (42 U.S.C. 287d(d)(4)(A)(iv)) is amended by inserting , including preventable maternal mortality and severe maternal morbidity before the semicolon.202.Rural obstetric network grantsThe Public Health Service Act is amended by inserting after section 330A–1 of such Act (42 U.S.C. 254c–1a) the following:330A–2.Rural obstetric network grants(a)Program establishedThe Secretary shall award grants or cooperative agreements to eligible entities to establish collaborative improvement and innovation networks (referred to in this section as rural obstetric networks) to improve maternal and infant health outcomes and reduce preventable maternal mortality and severe maternal morbidity by improving maternity care and access to care in rural areas, frontier areas, maternity care health professional target areas, or jurisdictions of Indian Tribes and Tribal organizations.(b)Use of fundsGrants or cooperative agreements awarded pursuant to this section shall be used for the establishment or continuation of collaborative improvement and innovation networks to improve maternal and infant health outcomes and reduce preventable maternal mortality and severe maternal morbidity by improving prenatal care, labor care, birthing, and postpartum care services in rural areas. Rural obstetric networks established in accordance with this section may—(1)develop a network to improve coordination and increase access to maternal health care and assist pregnant women in the areas described in subsection (a) with accessing and utilizing prenatal care, labor care, birthing, and postpartum care services to improve outcomes in birth and maternal mortality and morbidity;(2)identify and implement evidence-based and sustainable delivery models for providing prenatal care, labor care, birthing, and postpartum care services, including home visiting programs and culturally appropriate care models that reduce health disparities;(3)develop a model for maternal health care collaboration between health care settings to improve access to care in areas described in subsection (a), which may include the use of telehealth;(4)provide training for professionals in health care settings that do not have specialty maternity care;(5)collaborate with academic institutions that can provide regional expertise and help identify barriers to providing maternal health care, including strategies for addressing such barriers; and(6)assess and address disparities in infant and maternal health outcomes, including among racial and ethnic minority populations and underserved populations in such areas described in subsection (a).(c)DefinitionsIn this section:(1)Eligible entitiesThe term eligible entities means entities providing prenatal care, labor care, birthing, and postpartum care services in rural areas, frontier areas, or medically underserved areas, or to medically underserved populations or Indian Tribes or Tribal organizations.(2)Frontier areaThe term frontier area means a frontier county, as defined in section 1886(d)(3)(E)(iii)(III) of the Social Security Act.(3)Indian Tribes; Tribal organizationThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act. (4)Maternity care health professional target areaThe term maternity care health professional target area has the meaning described in section 332(k)(2).(d)Report to CongressNot later than September 30, 2025, the Secretary shall submit to Congress a report on activities supported by grants awarded under this section, including—(1)a description of activities conducted pursuant to paragraphs (1) through (6) of subsection (b); and(2)an analysis of the effects of rural obstetric networks on improving maternal and infant health outcomes.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2022 through 2026..203.Telehealth network and telehealth resource centers grant programsSection 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)in subsection (f)(3), by adding at the end the following:(M)Providers of prenatal, labor care, birthing, and postpartum care services, including hospitals that operate obstetric care units.; and(2)in subsection (h)(1)(B), by striking or prenatal care for high-risk pregnancies and inserting prenatal care, labor care, birthing care, or postpartum care. 204.Rural maternal and obstetric care training demonstrationSubpart 1 of part E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following:764.Rural maternal and obstetric care training demonstration(a)In generalThe Secretary shall award grants to accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other appropriate health professional training programs, to establish a training demonstration program to support—(1)training for physicians, medical residents, fellows, nurse practitioners, physician assistants, nurses, certified nurse midwives, relevant home visiting workforce professionals and paraprofessionals, or other professionals who meet relevant State training and licensing requirements, as applicable, to reduce preventable maternal mortality and severe maternal morbidity by improving prenatal care, labor care, birthing, and postpartum care in rural community-based settings; and(2)developing recommendations for such training programs.(b)ApplicationTo be eligible to receive a grant under subsection (a), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Activities(1)Training for health care professionals A recipient of a grant under subsection (a)—(A)shall use the grant funds to plan, develop, and operate a training program to provide prenatal care, labor care, birthing, and postpartum care in rural areas; and(B)may use the grant funds to provide additional support for the administration of the program or to meet the costs of projects to establish, maintain, or improve faculty development, or departments, divisions, or other units necessary to implement such training.(2)Training program requirementsThe recipient of a grant under subsection (a) shall ensure that training programs carried out under the grant are evidence-based and address improving prenatal care, labor care, birthing, and postpartum care in rural areas, and such programs may include training on topics such as—(A)maternal mental health, including perinatal depression and anxiety;(B)substance use disorders;(C)social determinants of health that affect individuals living in rural areas; and(D)improving the provision of prenatal care, labor care, birthing, and postpartum care for racial and ethnic minority populations, including with respect to perceptions and biases that may affect the approach to, and provision of, care.(d)Evaluation and report(1)Evaluation(A)In generalThe Secretary shall evaluate the outcomes of the demonstration program under this section.(B)Data submissionRecipients of a grant under subsection (a) shall submit to the Secretary performance metrics and other related data in order to evaluate the program for the report described in paragraph (2).(2)Report to CongressNot later than January 1, 2025, the Secretary shall submit to Congress a report that includes—(A)an analysis of the effects of the demonstration program under this section on the quality, quantity, and distribution of maternal health care services, including prenatal care, labor care, birthing, and postpartum care services, and the demographics of the recipients of those services;(B)an analysis of maternal and infant health outcomes (including quality of care, morbidity, and mortality) before and after implementation of the program in the communities served by entities participating in the demonstration; and(C)recommendations on whether the demonstration program should be continued.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 through 2026.. 